Name: Commission Regulation (EEC) No 54/84 of 10 January 1984 amending Regulation (EEC) No 2958/83 increasing to 450 000 tonnes the quantity of barley held by the British intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 8/ 12 Official Journal of the European Communities 11 . 1 . 84 COMMISSION REGULATION (EEC) No 54/84 of 10 January 1984 amending Regulation (EEC) No 2958/83 increasing to 450 000 tonnes lite quantity of barley held by die British intervention agency for which a standing invitation to tender for export has been opened regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2958/83 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2958/83 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 450 000 tonnes of barley to be exported to all third countries. 2 . The regions in which the 450 000 tonnes of barley are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 2958/83 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on 11 January 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 2958/83 (4), as amended by Regulation (EEC) No 3451 /83 Q, opened a standing invitation to tender for the export of 300 000 tonnes of barley held by the British intervention agency ; whereas, in a communi ­ cation of 22 December 1983, the United Kingdom informed the Commission of the intention of its inter ­ vention agency to increase by 1 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the British intervention agency for which a standing invitation to tender for export has been opened should be increased to 450 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23. O OJ No L 289, 22. 10 . 1983, p. 22. O OJ No L 342, 7 . 12. 1983, p. 16 . No L 8/ 1311 . 1 . 84 Official Journal of the European Communities ANNEX (tonnes) Place of storage Quantity Northern region 95 087 Midlands and East 253 869 Southern region 101 044